Citation Nr: 0939750	
Decision Date: 10/20/09    Archive Date: 10/28/09

DOCKET NO.  07-37 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for residuals, 
strabismus surgery, right eye.  

2.  Entitlement to service connection for a disorder of the 
2nd digit, right foot. 

3.  Entitlement to service connection for a right knee 
disorder, including as secondary to service-connected lumbar 
strain.

4.  Entitlement to service connection for a left knee 
disorder, including as secondary to service-connected lumbar 
strain.

5.  Entitlement to service connection for insomnia (claimed 
as a sleeping problem), including as secondary to service-
connected lumbar strain.

6.  Entitlement to service connection for chest pain.

7.  Entitlement to a higher initial evaluation for lumbar 
strain, rated as noncompensably (0 percent) disabling from 
December 8, 2006 to August 28, 2007, and as 10 percent 
disabling from August 29, 2007. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The Veteran had active service from August 1995 to August 
1999, from February 2001 to December 2002, and from January 
2003 to September 2003.    

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of an April 2007 Decision Review Officer 
Decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee.  

The Veteran testified in support of these claims during a 
hearing held at the RO in July 2009, before the undersigned 
Acting Veterans Law Judge.  

The Board discusses the claims of entitlement to service 
connection for a right knee disorder, a left knee disorder, 
insomnia (claimed as a sleeping problem) and chest pain, and 
entitlement to a higher initial evaluation for lumbar strain, 
rated as 0 percent disabling from December 8, 2006 to August 
28, 2007, and as 10 percent disabling from August 29, 2007, 
in the REMAND section of this decision, below, and REMANDS 
these claims to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  


FINDINGS OF FACT

1.  VA provided the Veteran adequate notice and assistance 
with regard to the claims being decided.     

2.  The Veteran does not currently have residuals of in-
service strabismus surgery of the right eye.  

3.  The Veteran does not currently have a disorder of the 2nd 
digit of the right foot. 


CONCLUSIONS OF LAW

1.  Residuals, strabismus surgery, right eye, were not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5102, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2008).

2.  A disorder of the 2nd digit, right foot, was not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 5102, 
5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b), (c) 
(2008); see also 73 Fed. Reg. 23,353, 23,356 (Apr. 30, 2008) 
(to be codified at 38 C.F.R. § 3.159).  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the Veteran 
adequate notice and assistance with regard to the claims 
being decided such that the Board's decision to proceed in 
adjudicating those claims does not prejudice the Veteran in 
the disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  

A.  Duty to Notify

Notice under the VCAA must be provided a claimant prior to an 
initial unfavorable decision by the agency of original 
jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112, 119-20 (2004)).  Where notice was not mandated at 
the time of the initial RO decision, it is not error to 
provide remedial notice after such decision.  Id. at 122-24. 

In March 2006, the Court held that the aforementioned notice 
requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; 
(2) existence of disability; (3) a connection between service 
and disability; 
(4) degree of disability; and (5) effective date of 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
484 (2006).  The Court further held that notice under the 
VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Such notice must 
explain how the RO determines the appropriate disability 
rating and effective date to assign the award.  Id. at 486.

In January 2008, the Court held that, with regard to claims 
for increased compensation, section § 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 
(2008). The Court further held that, if the Diagnostic Code 
(DC) under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  As 
well, the Court held that the claimant must be notified that, 
should an increase in disability be found, a disability 
rating will be determined by applying relevant DCs, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask the Secretary to obtain) 
that are relevant to establishing entitlement to increased 
compensation, including competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  Id. 
at 43-44. 

In September 2009, the United States Court for the Federal 
Circuit (Federal Circuit) reviewed Vazquez-Flores on appeal 
and held that the statutory scheme did not require the 
notification noted above.  The Federal Circuit explained that 
the notice described in 38 U.S.C. § 5103(a) need not be 
veteran specific and that daily life evidence was not 
statutorily mandated.  The Federal Circuit thus vacated the 
Court's decision to the extent it required notification of 
alternative DCs and the need to submit potential daily life 
information on the basis that such evidence was not needed 
for proper claims adjudication.  Vazquez-Flores v. Shinseki, 
No. 08-7150 (Fed. Cir. Sept. 4, 2009).

In this case, the RO provided the Veteran VCAA notice on her 
claims by letter dated January 2007, before initially 
deciding those claims in a rating decision dated April 2007.  
The timing of such notice reflects compliance with the 
requirements of the law as found by the Court in Pelegrini 
II.

The content of such notice, considered in conjunction with 
the content of other letters the RO sent to the Veteran in 
February 2009, also reflects compliance with pertinent 
regulatory provisions and case law, noted above.  In the 
letters, the RO acknowledged the Veteran's claims, informed 
her of the evidence necessary to support those claims, 
identified the type of evidence that would best do so, 
notified her of VA's duty to assist and indicated that it was 
developing her claims pursuant to that duty.  The RO also 
provided the Veteran all necessary information on disability 
ratings and effective dates.  In addition, the RO identified 
the evidence it had received in support of the Veteran's 
claims and the evidence it was responsible for securing.  The 
RO noted that it would make reasonable efforts to assist the 
Veteran in obtaining all outstanding evidence provided she 
identified the source(s) thereof, but that, ultimately, it 
was her responsibility to ensure VA's receipt of all 
requested evidence.  The RO advised the Veteran to sign the 
enclosed forms authorizing the release of her treatment 
records if she wished VA to obtain them on her behalf.  The 
RO also advised the Veteran to send to VA all requested 
evidence.  



B.  Duty to Assist

The RO made reasonable efforts to identify and obtain 
relevant records in support of the Veteran's claims.  38 
U.S.C.A. § 5103A(a), (b), (c) (West 2002).  Specifically, the 
RO secured and associated with the claims file all evidence 
the Veteran identified as being pertinent to her claims, 
including service and post-service treatment records.  The 
Veteran does not now assert that there are any other 
outstanding, pertinent records that need to be obtained in 
support of her claims.

The RO also conducted medical inquiry in support of the 
Veteran's claims by affording her VA examinations, during 
which VA examiners addressed the claimed medical disorders.  
The Veteran does not now assert that the reports of these 
examinations are inadequate to decide these claims.

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence [s]he should submit to substantiate h[er] 
claim[s]."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant). 

II.  Analysis of Claims

The Veteran claims that she is entitled to service connection 
for residuals of right eye surgery conducted in service and a 
disorder of the 2nd digit, right foot.    

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).  

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed for certain conditions, 
including arthritis, if it is shown that the claimant served 
continuously for 90 days or more during a period of war or 
during peacetime after December 31, 1946, one such condition 
became manifest to a degree of 10 percent within one year 
from the date of discharge, and there is no evidence of 
record establishing otherwise.  38 U.S.C.A. §§ 1101, 1112(a), 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2008).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

A.  Residuals of Right Eye Surgery

The Veteran alleges that, since her in-service right eye 
surgery, she has experienced diplopia when looking in a 
certain direction (continuously during the first six months 
following surgery and, now, occasionally, when looking 
straight and turning her eyes to the right), which she never 
had prior to the surgery, progressively decreasing visual 
impairment (cannot see and has hazy vision without eyeglasses 
and feels imbalanced), and eye pain once monthly.  

Her service treatment records confirm that, during service in 
February 1996, the Veteran underwent surgery on her right eye 
to correct strabismus.  During eye evaluations conducted 
prior to the surgery, medical professional noted that the 
Veteran had been wearing glasses since the age of 19 and had 
visual impairment on the right corrected to 20/20, exotropia 
and strabismus, but no diplopia or a history thereof.  Two 
days after the surgery, the Veteran complained of scratchy 
eyes.  Medical professionals noted good results.  

Since discharge, she has twice sought treatment for eye 
complaints, including diplopia, which the treating medical 
professional did not objectively confirm (diagnosed 
glaucoma), and has also undergone a VA eye examination.  
During this examination, the VA examiner noted no residuals 
of the in-service right eye surgery, indicated that the 
Veteran had no diplopia, good steroeopsis and visual 
impairment corrected to 20/20, and diagnosed suspected 
glaucoma secondary to a congenital disorder and family 
history.

As noted above, to prevail in a claim for service connection, 
a claimant must submit competent evidence establishing that 
she has a current disability resulting from service.  In this 
case, the Veteran has not submitted any evidence to 
corroborate that she has residuals of the right eye surgery 
and the medical evidence of record does not substantiate this 
assertion.  Occasionally, lay assertions may be considered 
competent evidence of a current disability or a nexus.  This 
occurs when: (1) the layperson is competent to identify a 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) the lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007) (providing an example that a 
layperson would be competent to identify a "simple" 
condition like a broken leg, but would not be competent to 
identify a form of cancer).  

In this case, the Veteran is competent to state that her 
vision is faulty, but she does not possess a recognized 
degree of medical knowledge to attribute the faulty vision to 
the in-service surgery, rather than to the glaucoma, which is 
unrelated to the surgery.  The Board thus finds that the 
Veteran does not currently have residuals of in-service right 
eye surgery.  Based on this finding, the Board concludes that 
this disorder was not incurred in or aggravated by service.  
This claim is not in relative equipoise; therefore, the 
benefit-of-the-doubt rule is not for application.  Rather, 
the preponderance of the evidence is against the claim.  

B.  Disorder of the 2nd Digit, Right Foot

The Veteran contends that she was seen in service for a 
bleeding toenail on the 2nd digit of her right foot, which 
necessitated removal thereof.  Allegedly, there was another 
toenail growing under the removed one and approximately one 
year later, that toenail had to be removed.  The Veteran 
asserts that, during that year, when she ran and it was 
extremely cold outside, her toe would bleed.  She does not 
report any current symptoms associated with the 2nd toenail 
on her right foot, but would like it to be service connected 
so that in the future, should the pain and bleeding recur, 
she will have already established continuity of 
symptomatology.  

Her service treatment records confirm that, during service in 
January 1997, the Veteran sought treatment for a painful 
right 2nd toe, which was bleeding underneath the toenail.  A 
medical professional diagnosed a hematoma and removed the 
toenail.  

Since then, the Veteran has not sought treatment for 
complaints concerning the 2nd toe on her right foot.  She 
has, however, undergone a VA examination, during which an 
examiner diagnosed a resolved right toe nail condition with 
no objective evidence of symptomatology.  

Given the Veteran's admission during her hearing that she was 
not experiencing any problems with her 2nd right toe and the 
medical evidence noting no such problems, the Board finds 
that the Veteran does not currently have a disorder of the 
2nd right toe.  Based on this finding, the Board concludes 
that this disorder was not incurred in or aggravated by 
service.  This claim is not in relative equipoise; therefore, 
the benefit-of-the-doubt rule is not for application.  
Rather, the preponderance of the evidence is against the 
claim.  


ORDER

Service connection for residuals, strabismus surgery, right 
eye, is denied.  

Service connection for a disorder of the 2nd digit, right 
foot, is denied. 


REMAND

The Veteran claims entitlement to service connection for a 
right knee disorder, a left knee disorder, insomnia (claimed 
as a sleeping problem) and chest pain and entitlement to a 
higher initial evaluation for lumbar strain, rated as 
noncompensably (0 percent) disabling from December 8, 2006 to 
August 28, 2007, and as 10 percent disabling from August 29, 
2007.  Additional action is necessary before the Board 
decides these claims.

As previously indicated, the VCAA provides that VA must 
notify a claimant of the evidence necessary to substantiate 
her claim and assist her in obtaining and fully developing 
all of the evidence relevant to that claim.  In this case, 
with regard to the claims being remanded, VA has not yet 
provided the Veteran adequate assistance; therefore, to 
proceed in adjudicating these claims would prejudice the 
Veteran in the disposition thereof.  Bernard v. Brown, 
4 Vet. App. at 392-94. 

First, during her July 2009 hearing, the Veteran identified 
certain outstanding records that are pertinent to the claims 
being remanded, which must be secured prior to the Board's 
adjudication of those claims.  Such records include: any 
report dated since July 2009 from The Spine Neuro Center in 
Huntsville, Alabama; 2009 records of treatment by Dr. Gerard 
in Huntsville, Alabama; and all records of spinal treatment 
dated since the Veteran's surgery in February 2009.

Second, after the Veteran initially filed a claim for service 
connection for chest pain, the RO considered whether the 
pain, which is documented in the service treatment records, 
was related to a cardiac disorder.  Since then, the Veteran 
has received extensive treatment, including surgery, for a 
serious cervical spine disorder.  According to the Veteran, 
during treatment visits, it became clear, including to 
medical professionals, that the chest pain represented the 
initial manifestation of the cervical spine disorder.  
Allegedly, after experiencing the chest pain, the Veteran 
then began to have difficulty with her shoulders, upper 
extremities and neck.  The Veteran therefore now claims that 
the chest pain is part of the cervical spine disorder.  

A claim for service connection for a cervical spine disorder 
is not now before the Board.  It is, however, before the RO.  
Given the Veteran's new assertions, the Board cannot proceed 
in adjudicating the claim for service connection for chest 
pain without securing additional medical information, 
including the previously noted post-surgical records and a 
competent medical opinion (see below), and the RO's rating 
decision on the inextricably intertwined claim for service 
connection for a cervical spine disorder.     

The Veteran also now contends that her right and left knee 
disorders and insomnia are secondary to her service-connected 
low back disability and/or cervical spine problems.  More 
specifically, the Veteran contends that the service-connected 
low back disability causes a gait abnormality, which in turn 
results in knee pain and that this pain as well as the pain 
associated with her low back and cervical spine problems 
cause sleep disturbances.  To date, however, the RO has not 
considered the Veteran's claims for service connection for 
these disorders on a secondary basis, or, as explained below, 
obtained medical opinions addressing this contention.   

Third, under 38 U.S.C.A. § 5103A, VA's duty to assist 
includes providing a claimant a medical examination or 
obtaining a medical opinion when an examination or opinion is 
necessary to make a decision on a claim.  In this case, 
examinations in support of the remanded claims are necessary.  
Service and post-service treatment records show that the 
Veteran reported and received treatment for bilateral knee 
complaints, sleeping difficulties and chest pain during and 
after discharge.  To date, however, VA has not obtained 
medical opinions specifically addressing whether any of these 
conditions are related to the Veteran's service.  Moreover, 
as previously indicated, VA has not yet obtained medical 
opinions addressing whether these conditions are related to 
the Veteran's service-connected low back disability and/or 
cervical spine problems, as recently alleged.  

In addition, although the RO afforded the Veteran a VA 
examination in support of her claim for a higher initial 
evaluation for a low back disability, as the Veteran asserts 
in her notice of disagreement, the report of that examination 
is inadequate to decide this claim.  Allegedly, since then, 
her low back disability has worsened.   

Based on the foregoing, the Board REMANDS this case for the 
following action:

1.  After securing any necessary 
authorization, request, obtain and 
associate with the claims file all 
outstanding medical records that are 
pertinent to the remanded claims, 
including any report dated since July 
2009 from The Spine Neuro Center in 
Huntsville, Alabama, records of the 
Veteran's 2009 treatment by Dr. Gerard in 
Huntsville, Alabama, and all records of 
spinal treatment dated since the 
Veteran's cervical spine surgery in 
February 2009.

2.  Associate with the claims file the 
rating decision addressing the claim of 
entitlement to service connection for a 
cervical spine disability.

3.  Thereafter, arrange for the Veteran 
to undergo VA orthopedic and neurological 
examinations in support of her claims for 
service connection for right and left 
knee disorders, insomnia and chest pain.  
Forward the claims file to the examiners 
for review of all pertinent documents 
therein and ask the examiners to confirm 
in their written reports that they 
conducted such a review.  Following 
thorough evaluations, during which all 
indicated tests are performed, the 
examiners should:

a) identify all spine (cervical, 
thoracic and lumbar) and knee 
disorders; 

b) offer an opinion as whether any 
knee disorder is at least as likely 
as not related to the Veteran's 
active service, including documented 
in-service knee complaints;  

c) if not, offer an opinion as to 
whether any knee disorder is 
proximately due to or the result of 
the Veteran's service-connected low 
back disability, or, if service 
connected, her cervical spine 
disability; 

d) if not, offer an opinion as 
to whether any knee disorder is 
aggravated by her service-
connected low back disability, 
or, if service connected, her 
cervical spine disability;

e) also offer an opinion as to 
whether the Veteran has a disorder 
manifested by chest pain, which is 
at least as likely as not related to 
her active service, including 
documented in-service complaints of 
chest pain; 

f) if not and service connection has 
been granted for a cervical spine 
disability, opine whether the chest 
pain is part of, or proximately due 
to or the result of, this cervical 
spine disability;

g) if not, opine whether the chest 
pain is aggravated by the service-
connected cervical spine disability; 

h) opine whether the Veteran's 
insomnia or recently diagnosed sleep 
apnea is at least as likely as not 
related to her active service, 
including documented in-service 
sleeping difficulties;

i) if not, opine whether the 
insomnia or recently diagnosed sleep 
apnea is proximately due to or the 
result of the pain caused by the 
Veteran's service-connected 
musculoskeletal disabilities; 

j) if not, opine whether the 
insomnia or recently diagnosed sleep 
apnea is aggravated by the Veteran's 
service-connected low back 
disability, or, if service 
connected, her cervical spine 
disability; 

k) provide detailed rationale, with 
specific references to the record, 
for the opinions provided; and 

l) if any opinion cannot be 
provided without resort to 
speculation, discuss why such 
is the case.

4.  Also arrange for the Veteran to 
undergo a VA examination in support of 
her claim for a higher initial evaluation 
for a low back disability.  Forward the 
claims file to the examiner for review of 
all pertinent documents therein and ask 
the examiner to confirm in his written 
report that he conducted such a review.  
Following a thorough evaluation, during 
which all indicated tests are performed, 
the examiner should:

a) note all low back symptomatology, 
including, if appropriate, pain, 
limitation of motion, muscle spasm, 
guarding, tenderness, abnormal 
spinal contour, abnormal gait, and 
ankylosis;  

b) diagnose all lumbar spine 
disorders shown to exist, including, 
if appropriate, degenerative joint 
disease and degenerative disc 
disease; 

c) describe the nature and frequency 
of any episodes of intervertebral 
disc syndrome, including whether 
they are incapacitating, how often 
they manifest during a 12-month 
period, and how long they last in 
terms of weeks; 

d) consider whether the Veteran's 
lumbar spine symptoms cause 
functional loss due to reduced or 
excessive excursion, decreased 
strength, speed, or endurance, or 
the absence of necessary structures, 
deformity, adhesion, and/or 
defective innervation and, if so, 
describe the extent of this loss 
during flare-ups or after repetitive 
use in terms of additional loss of 
motion beyond that which is observed 
clinically; 

e) identify and describe the 
severity of any associated 
neuropathy or other neurological 
involvement;  

f) describe the impact of the 
Veteran's lumbar spine symptoms on 
her daily activities and 
employability; 

g) provide detailed rationale, with 
specific references to the record, 
for the opinions provided; and 

h) if an opinion cannot be 
provided without resort to 
speculation, discuss why such 
is the case.

5.  Readjudicate the remanded claims.  If 
any benefit sought on appeal remains 
denied, provide the Veteran and his 
representative a supplemental statement of 
the case and an opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to 
the ultimate disposition of the appeal.  The Veteran need 
take no action unless she receives further notice.  She does, 
however, have the right to submit additional evidence and 
argument on the remanded claims.  Kutscherousky v. West, 12 
Vet. App. 369, 372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 
(directing the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court).



____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


